Citation Nr: 0014841	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total disability rating based 
on hospitalization from January 6, 1998 to February 25, 1998.

2.  Entitlement to a temporary total disability rating based 
on hospitalization from February 25, 1998 to April 24, 1998.

3.  Entitlement to an increased rating for calluses of the 
right foot and postoperative hammertoes with arthritis, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for calluses of the 
left foot and postoperative hammertoes with arthritis, 
currently evaluated as 30 percent disabling.

5.  Basic entitlement to a grant for an automobile and 
adaptive equipment or adaptive equipment only.

6.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected bilateral 
foot calluses and postoperative hammertoes with arthritis.

7.  Entitlement to service connection for reflex sympathetic 
dystrophy secondary to service-connected bilateral calluses 
and postoperative hammertoes with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA medical facility 
beginning January 6, 1998; on January 29, 1998, he was 
transferred to a VA domiciliary where he remained until 
February 25, 1998; his service-connected disabilities did not 
require hospitalization January 6, 1998, and during his 
hospitalization or domiciliary stay treatment for a service-
connected disability was not instituted and continued for a 
period in excess of 21 days. 

2.  From February 25, 1998, to April 24, 1998, the veteran 
was a resident in a VA domiciliary; his service-connected 
disabilities did not require any hospitalization during this 
period nor was hospital treatment for service-connected 
disabilities instituted and continued for a period in excess 
of 21 days during this period.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a temporary total 
disability rating based on hospitalization from January 6, 
1998, to February 25, 1998, have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.29 (1999). 

2.  The criteria for the assignment of a temporary total 
disability rating based on hospitalization from February 25, 
1998, through April 24, 1998, have not been met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.29. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The record reflects that treatment records 
relating to the hospitalization and domiciliary residency for 
the period from January 6, 1998, to April 24, 1998, have been 
associated with the record on appeal.  The veteran has been 
afforded two personal hearings.  The Board is satisfied that 
all available relevant evidence has been obtained regarding 
the claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

A total disability rating may be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA hospital for a period in excess of 
21 days.  38 C.F.R. § 4.29.  Notwithstanding that hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  
38 C.F.R. § 4.29.  

It is asserted that during the hospitalization beginning 
January 6, 1998, VA was assessing the veteran with respect to 
pain in his feet.  It is also contended that with respect to 
the period beginning February 25, 1998, the veteran was 
participating in vocational rehabilitation that was required 
as a result of his service-connected bilateral foot 
disability. 

While the record reflects that the veteran was referred for 
treatment with respect to his service-connected feet during 
his period of VA hospitalization and residency in a VA 
domiciliary, e.g. January 13 and March 2, 1998 treatment 
records reflect that the veteran was seen regarding his feet, 
the competent medical evidence does not indicate that the 
hospitalization on January 6, 1998 was required by the 
veteran's service-connected feet disability or that treatment 
for his bilateral foot disability was instituted during this 
January 1998 hospitalization and continued for a period in 
excess of 21 days.  Rather, the competent medical evidence 
reflects that the veteran's January 1998 hospitalization and 
subsequent domiciliary care were related to nonservice-
connected disabilities.  An April 2, 1998, record indicates 
that vocational rehabilitation was the reason for the 
veteran's continued admission since February 25, 1998.  

The veteran has offered testimony at two separate hearings as 
well as having submitted statements.  While he has indicated 
his belief that the hospitalization and domiciliary residency 
were related to his service-connected bilateral foot 
disability either through assessment or because vocational 
rehabilitation was related thereto, the competent medical 
evidence does not indicate that either the hospitalization or 
domiciliary residency were required for the purpose of 
treating the veteran's service-connected bilateral foot 
disability.  Because the veteran is a layperson and not 
qualified to furnish medical opinions, the Board concludes 
that the competent medical evidence is of greater probative 
value in determining what the purpose of the veteran's 
hospitalization and domiciliary residency, beginning January 
6 and continuing through February 25, 1998 to April 24, 1998, 
was.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the competent medical evidence has been 
afforded greater probative weight, a preponderance of the 
evidence supports a finding that the veteran's 
hospitalization beginning January 6, 1998, with transfer to 
the domiciliary on January 29, 1998, and domiciliary 
residency continuing thereafter and on through February 25, 
1998, through April 24, 1998, was not required as a result of 
service-connected disability either at the initial admission 
or for a period in excess of 21 days during the 
hospitalization or residency.  Therefore, the criteria for a 
temporary total rating based upon hospitalization beginning 
January 6, 1998, or February 25, 1998, have not been met.  


ORDER

A temporary total disability rating based on hospitalization 
from January 6, 1998, to February 25, 1998, is denied. 

A temporary total disability rating based on hospitalization 
from February 25, 1998, to April 24, 1998, is denied.


REMAND

During the veteran's personal hearing in March 2000, 
testimony was offered indicating that he was continuing to 
receive treatment at VA facilities in Brecksville and at Wade 
Park.  The record indicates that treatment records through 
June 13, 1998, have been obtained.  Based on his testimony it 
would appear that additional treatment has been rendered.  

The July 1998 RO decision indicates that if reflex 
sympathetic dystrophy were indicated it would be added to the 
current diagnoses for the veteran's feet and evaluated as 
part of his current disability.  A June 3, 1998 VA treatment 
record reflects subjectively that the veteran had reflex 
sympathetic dystrophy. 

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA medical 
facilities at Brecksville and Wade Park 
and request copies of all treatment 
records relating to the veteran from 
June 13, 1998, until the present. 

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
calluses and postoperative hammertoes 
with arthritis of the feet.  All 
indicated studies should be performed and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner for review.  The examiner should 
identify all symptoms that are related to 
the veteran's bilateral foot disorder, 
including indicating whether the veteran 
has reflex sympathetic dystrophy.  A 
complete rationale should be provided for 
any opinion offered.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues remaining on 
appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Error! Not a valid link.

